June 01, 2007


Mr. John Charles Grace
Assistant Criminal District Attorney
P.O. Box 10536
Lubbock, TX 79408-3536
Ms. Laurie L. Key
1202 Avenue J
Lubbock, TX 79401

RE:   Case Number:  06-0974
      Court of Appeals Number:  07-06-00109-CV
      Trial Court Number:  2006-533,919

Style:      THE STATE OF TEXAS
      v.
      JUDY BEAM

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion  and  judgment  in  the  above-referenced  cause.    Chief   Justice
Jefferson delivered the opinion of the Court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Culp |
|   |Ms. Barbara    |
|   |Sucsy          |